966 F.2d 465
James GOMEZ and Daniel Vasquez, Petitioners,v.The UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICTOF CALIFORNIA, Respondent.David Fierro, Robert Harris, and Alejandro Gilbert Ruiz,Real Parties In Interest.
No. 92-70237.
United States Court of Appeals,Ninth Circuit.
June 4, 1992.

Prior Report:  9th Cir., 966 F.2d 460.
Before:  ALARCON, BRUNETTI and NOONAN, Circuit Judges.

ORDER

1
The petition for rehearing and suggestion for rehearing en banc and the emergency motion for stay of the mandate filed April 20, 1992, are each denied as moot.